

	

		II

		109th CONGRESS

		1st Session

		S. 1704

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 14, 2005

			Mr. Dorgan introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To prohibit the use of Federal funds for

		  the taking of property by eminent domain for economic

		  development.

	

	

		1.Prohibition on use of Federal

			 funds in economic development relating to property taken by eminent

			 domain

			(a)Short

			 titleThis Act may be cited

			 as the Private Property Protection Act

			 of 2005.

			(b)Prohibition

				(1)In

			 generalNo Federal funds may

			 be used relating to a property that is the subject of a taking by eminent

			 domain.

				(2)ExceptionParagraph (1) shall not apply if the

			 property is being used for public use or a public purpose.

				(c)Public Use or

			 Public PurposeEconomic

			 development, including an increase in the tax base, tax revenues, or

			 employment, may not be the primary basis for establishing a public use or

			 public purpose under subsection (b).

			(d)Takings for Use

			 by Private Individual or EntitySubsection (b) shall include takings of

			 private property for the use of, or ownership by, any private individual or

			 entity.

			

